DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see third paragraph of the second page of Applicant’s remarks, filed 14 March 2022, with respect to claim 5 have been fully considered and are persuasive.  Accordingly, the rejection of claim 5 has been withdrawn. 
In particular, as argued therein, the loading vehicle 15 of the Itani reference, while vibrating in the vertical direction similar to Applicant’s invention as set forth by claim 5, also vibrates in the horizontal direction during travel as noted in Itani lines 108-109 and remarked by Applicant. Furthermore, as also remarked by Applicant, Itani also discloses in line 34 that during motion, a lateral load is also applied to the rail via the loading wheel. Additionally, amended claim 5 also introduces a new limitation of “prevent[ing] excitation energy loss in the suspension elements of the wagon” as further remarked in the last paragraph, third page of Applicant’s remarks. Because such a recitation is construed by the examiner in the manner argued by Applicant (i.e. obviating springs, dampers, air bags, and the like as they pertain to the railway bridge measurements taken during vibration measurements thereof), upon further consideration in light of Applicant’s remarks and amendment to claim 5, Itani cannot be reasonably applied as prior art to the pending claims of Applicant’s invention as set forth in claim 5 because a person of ordinary skill would not look to Itani to teach the features of Applicant’s claim 5 because Itani does not appear to disclose or even suggest prevention of excitation energy loss in the suspension elements of the wagon. Accordingly, the rejection to claim 5 for the reasons noted in the last office action mailed 12 November 2021 has been withdrawn.
Because the rejection of claim 5 has been withdrawn and there are no further outstanding issues with claims 6-9, each of claims 5-9 have been indicated allowable for the reasons indicated below.

Reasons for Allowance
Claims 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 5: The prior art of record does not disclose or render obvious to the skilled artisan a transportable stationary bridge exciter comprising an actuator assembly frame, a variable weight ballast, and a vibration transmission assembly comprising adjustable vibration transmitters that prevent excitation energy loss in the suspension elements of the wagon, when considered in combination with the other limitations recited in the instant claim.
As to claims 6-9: Each of said claims depends ultimately from claim 5 and accordingly each is indicated allowable at least by virtue of their respective dependency upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856